PCIJ_A_22_FreeZonesUpperSavoyGex_FRA_CHE_1929-08-19_ORD_01_EV-SE_00_FR.txt. 1929.
Le 19 août.

ORDONNANCE

RENDUE A LA DATE DU Ig AOÛT 1929.

 

DIX-SEPTIEME SESSION (ORDINAIRE)

Dossier E. c. XVI.

Rôle XVII. 1.

Présents :

MM. ANZILOTTI, Président,
LODER,
NYHOLM,
DE BUSTAMANTE,
ALTAMIRA, | .
Opa, Juges,
HUBER,
PEssôA,
HUGHES,
MM. NEGULESCO,
WANG, _

M. Dreyrus, Juge ad hoc.

Juges suppléants,

AFFAIRE DES ZONES FRANCHES DE LA HAUTE-SAVOIE
ET DU PAYS DE GEX

LA COUR PERMANENTE DE JUSTICE INTERNATIONALE,

Composée ainsi qu'il est dit ci-dessus,‘
Après délibéré en Chambre du Conseil,
Vu les articles 48, 54, et 58 à 60 du Statut de la Cour,

Considérant que, par un compromis du 30 octobre 1924,
ratifié le 21 mars 1928 et dûment notifié le 29 mars 1928 au
Greffier de la Cour, le Président de la République française
et le Conseil fédéral suisse, « considérant que la France et
la Suisse n’ont pas pu s'entendre au sujet de l'interprétation

x N

à donner à l’article 435, alinéa 2, du Traité de Versailles,
6 ZONES FRANCHES. — ORDONNANCE DU Ig AOÛT 1929

avec ses annexes, et que l'accord prévu par ces textes n’a
pas pu être réalisé par voie de négociations directes,

« Ont résolu de recourir à l'arbitrage pour fixer cette inter-
prétation et régler l’ensemble des questions qu’implique l’exé-
cution de l'alinéa 2 de l’article 435 du Traité de Versailles »,

Considérant que les deux Parties ont respectivement désigné
comme leurs agents,

le Gouvernement français, M. Jules Basdevant, professeur
à la Faculté de droit de Paris, jurisconsulte-adjoint au minis-
tère des Affaires étrangères ;

le Gouvernement suisse, S. Exc. M. A. de Pury, ministre
de Suisse aux Pays-Bas, et M. Paul Logoz, membre du
Conseil national suisse, professeur à l’Université de Genève;

et comme conseils,

le Gouvernement français, M° Paul-Boncour, député, ancien
ministre, avocat à la Cour d'appel de Paris;

le Gouvernement suisse, M. Walter Burckhardt, professeur
à l’Université de Berne, et M. Paul-Edmond Martin, profes-
seur . à l’Université de Genève, directeur des Archives d'État
de Genève ; |

Vu les Mémoires, Contre-Mémoires et Répliques dûment pré-
sentés par les Parties les 5 septembre 1928, 23 janvier et
12 juin 1929, ainsi que les documents annexés à ces pièces ;

Oui M° Paul-Boncour et M. Logoz en leurs plaidoiries,
ainsi que M° Paul-Boncour, M. Basdevant et M. Logoz en
leurs répliques, les 9, 10, II, 12, 13, 15, 16, 18, 10, 22 et 23
juillet 1929 ;

Considérant qu'aux termes de l’article premier, alinéa pre-
mier, dudit compromis, « il appartiendra à la Cour permanente
de Justice internationale de dire si, entre la France et la
Suisse, l’article 435, alinéa 2, du Traité de Versailles, avec
ses annexes, a abrogé ou a pour but de faire abroger les
stipulations du Protocole des Conférences de Paris du 3 novem-
bre 1815, du Traité de Paris du 20 novembre 1815, du Traité
de Turin du 16 mars 1816 et du Manifeste de la Cour des
Comptes de Sardaigne du 9 septembre 1829, relatives à la
structure douanière et économique des zones franches de la
7 ZONES FRANCHES. — ORDONNANCE DU 19 AOÛT 1929

Haute-Savoie et du Pays de Gex, en tenant compte de tous
faits antérieurs au Traité de Versailles, tels que l'établissement
des’ douanes fédérales en 1849, et jugés pertinents par la Cour » ;

Considérant qu'aux termes de l'alinéa 2 du même article
du compromis, « les Hautes Parties contractantes sont d’ac-
cord pour que la Cour, dès la fin de son délibéré sur cette
question et avant tout arrêt, impartisse aux deux Parties
un délai convenable pour régler entre elles le nouveau régime
desdits territoires dans les conditions jugées opportunes par
les deux Parties, ainsi qu'il est prévu par l’article 435, alinéa 2,
dudit Traité », ce délai pouvant « être prolongé sur la.
requête des deux. Parties »;

Considérant qu'aux termes de l’article 2, alinéa premier,
du compromis, « à défaut de convention conclue et ratifiée
par les Parties dans le délai fixé, il appartiendra à la Cour,
par un seul et même arrêt rendu conformément à l’article 58
du Statut de la Cour, de prononcer sa décision sur la
question formulée dans l’article premier ci-dessus et de régler,
pour la durée qu'il lui appartiendra de déterminer et en
tenant compte des circonstances actuelles, l’ensemble des
questions qu’implique l'exécution de l'alinéa 2 de l’article 435
du Traité de Versailles »;

Considérant qu’aux termes de notes échangées le 30 octo-
bre 1924 entre le ministre français des Affaires étrangères
et le ministre de Suisse à Paris, il a été entendu entre les
Parties, notamment « qu’il ne sera pas fait d’objection de

x

part ou d’autre à ce que les agents des deux Parties reçoivent
de la Cour, à titre officieux et en présence l’un de l’autre,
toutes indications utiles sur le résultat du délibéré concernant
la question formulée à article premier, alinéa premier, de
la convention d’arbitrage » ;

Considérant qu'aux termes de l’article 3, alinéa 3, du compro-
mis du 30 octobre 1924, la Réplique écrite à déposer par cha-
cune des Parties devait formuler « ses conclusions finales »:

Que la Réplique déposée au nom du Gouvernement français

conclut à ce qu’il plaise à la Cour:
8 ZONES FRANCHES, — ORDONNANCE DU I9 AOÛT 1929

« Conformément aux lettres jointes au compromis, donner
aux agents des deux Parties, à titre officieux et en présence
l’un de l’autre, toutes indications utiles sur le résultat de son
délibéré concernant la question formulée à l’article premier,
alinéa 2, du compromis ;

Fixer le sens de son délibéré et, dans le cas visé à l’article 2
du compromis, fixer le dispositif de son arrêt de telle façon
qu'elle dise et juge qu'entre la France et la Suisse, l’article 435,
alinéa 2, du Traité de Versailles, avec ses annexes, a abrogé
les stipulations du Protocole des Conférences de Paris du
3 novembre 1815, du Traité de Paris du 20 novembre 1815,
du Traité de Turin du 16 mars 1816 et du Manifeste de la
Cour des Comptes de Sardaigne du 9 septembre 1829, relatives
à la structure douanière et économique des zones franches de
la Haute-Savoie et du Pays de Gex;

Dès la fin de son délibéré sur cette question et avant tout
arrêt, impartir aux deux Parties un délai convenable pour
régler entre elles le nouveau régime desdits territoires dans les
conditions jugées opportunes par les deux Parties, ainsi qu'il
est prévu par l’article 435, alinéa 2, du Traité de Versailles, ce
délai pouvant être prolongé sur la requête des deux Parties»;

Que la Réplique déposée au nom du. Gouvernement suisse

x

conclut à ce qu’il plaise à la Cour:

« I, Dire qu'entre la Suisse et la France, l’article 435, alinéa 2,
du Traité de Versailles, avec ses annexes, n'a pas abrogé les
stipulations du Protocole des Conférences de Paris du 3 novem-
bre 1815, du Traité de Paris du 20 novembre 1815, du Traité
de Turin du 16 mars 1816 et du Manifeste de la Cour des
Comptes de Sardaigne du 9 septembre 1829, relatives à la
structure douanière et économique des zones franches de la
Haute-Savoie et du Pays de Gex. |

2. Dire qu'entre la Suisse et la France, l’article 435, alinéa 2,
du Traité de Versailles, avec ses annexes, n’a pas pour but de
faire abroger les stipulations du Protocole des Conférences de
Paris du 3 novembre 1815, du Traité de Paris du 20 novem-
bre 1815, du Traité de Turin du 16 mars 1816 et du Manifeste
de la Cour des Comptes de Sardaigne du 9 septembre 1829,
relatives à la structure douanière et économique des zones
franches de la Haute-Savoie et du Pays de Gex, en ce sens
qu'entre la Suisse et la France, l’article 435, alinéa 2, du
Traité de Versailles, avec ses annexes, n’a pas pour but de
9 ZONES FRANCHES, — ORDONNANCE DU IQ AOÛT 1929

faire obligatoirement abroger lesdites stipulations, mais signifie
seulement que la Suisse et la France pourront les 8 abroger d’un
commun accord » ;

Que, dans le même document, il est dit au sujet de la fixa-
tion du délai prévu à Varticle premier, alinéa 2, du compro-
mis, que

«Le Gouvernement fédéral se réserve le droit de prendre
toutes conclusions utiles sur ce point quand la Cour aura
donné aux Parties les indications nécessaires sur le résultat
de son délibéré concernant le problème d’interprétation
(article premier, alinéa premier, du compromis), de la solu-
tion duquel dépendent les négociations directes dont il est
ici question » ;

Considérant que l'article 435 du Traité de Versailles est
ainsi conçu :

« Les Hautes Parties contractantes, tout en reconnais-
sant les garanties stipulées en faveur de la Suisse par les
traités de 1815 et notamment l’Acte du 20 novembre 1815,
garanties qui constituent des engagements internationaux
pour le maintien de la paix, constatent cependant que les
stipulations de ces traités et conventions, déclarations et
autres actes complémentaires relatifs a la zone neutralisée
de Savoie, telle qu’elle est déterminée par l’alinéa premier de
l’article 92 de l’Acte final du Congrès de Vienne et par
l’alinéa 2 de l’article 3 du Traité de Paris du 20 novembre
1815, ne correspondent plus aux circonstances actuelles.
En conséquence, les Hautes Parties contractantes prennent
acte de l'accord intervenu entre le Gouvernement
français et le Gouvernement suisse pour l’abrogation des
stipulations relatives à cette zone qui sont et demeurent
abrogées.

Les Hautes Parties contractantes reconnaissent de même
que les stipulations des traités de 1815 et des autres actes
complémentaires relatifs aux zones franches de la Haute-
Savoie et du Pays de Gex ne correspondent plus aux
circonstances actuelles et qu’il appartient à la France et
à la Suisse de régler entre elles, d’un commun accord, le
régime de ces territoires, dans les conditions jugées oppor-
tunes par les deux pays »;

Considérant que les annexes audit article sont libellées
comme suit dans leurs parties pertinentes :
10

ZONES FRANCHES. ~~ ORDONNANCE DU 19 AOUT 1929

e I.

Le Conseil fédéral suisse a fait connaître au Gou-
vernement français à la date du 5 mai 1919 qu'après avoir
examiné la disposition de l’article 435 dans un même
esprit de sincère amitié, il a été assez heureux pour arriver
à la conclusion qu'il lui était possible d'y acquiescer sous
les considérations et réserves suivantes :

1° Zone neutralisée de la Haute-Savoie:

2° Zone franche de la Haute-Savoie et du Pays de Gex :

a) Le Conseil fédéral déclare faire les réserves les plus
expresses en ce qui concerne l'interprétation à donner à
la déclaration mentionnée au dernier alinéa de l’article
ci-dessus à insérer dans le Traité de paix, où il est dit
que «les stipulations des traités de 1815 et des autres
actes complémentaires relatifs aux zones franches de la
Haute-Savoie et du Pays de Gex ne correspondent plus
aux circonstances actuelles ». Le Conseil fédéral ne vou-
drait pas, en effet, que de son adhésion à cette rédaction
il pit être conclu qu'il se rallierait à la suppression d’une
institution ayant pour but de placer des contrées voisines
au bénéfice d’un régime spécial approprié à leur situation
géographique et économique et qui a fait ses preuves.

Dans la pensée du Conseil fédéral, il s'agirait non pas
de modifier la structure douanière des zones, telle qu’elle
a été instituée par les traités susmentionnés, mais unique-
ment de régler d’une façon mieux appropriée aux condi-
tions économiques actuelles les modalités des échanges
entre les régions intéressées. Les observations qui . précé-
dent ont été inspirées au Conseil fédéral par la lecture du
projet de convention relatif à la constitution future des
zones, qui se trouvait annexé à la note du Gouvernement
français datée du 26 avril Tout en faisant les réserves
susmentionnées, le Conseil fédéral se déclare prêt à exa-
miner dans l'esprit le plus amical toutes les propositions
que le Gouvernement français jugera à propos de lui faire
à ce sujet.

b) Il est admis que les stipulations des traités de 1815
et autres actes: complémentaires concernant les zones
franches resteront en vigueur jusqu'au moment où un
nouvel arrangement sera intervenu entre la Suisse et la
France pour régler le régime de‘ces territoires.

IT.

Le Gouvernement français a adressé au Gouverne-
ment suisse, le 18 mai 1979, la note ci-après en réponse à la
communication rapportée au paragraphe précédent :
If

ZONES FRANCHES. — ORDONNANCE DU 19 AOÛT 1929

Par une note en date du 5 mai dernier, la Légation de
Suisse 4 Paris a bien voulu faire connaitre au Gouverne-
ment de la République française l’adhésion du Gouverne-
ment fédéral au projet d’article à insérer dans le Traité de
paix entre les Gouvernements alliés et associés, d’une part,
et l’Allemagne d’autre part.

Le Gouvernement francais a pris trés volontiers acte de
l’accord ainsi intervenu, et, sur sa demande, le projet
d'article en question, accepté par les Gouvernements alliés
et associés, a été inséré sous le n° 435 dans les Conditions ©
de paix présentées aux plénipotentiaires allemands.

Le Gouvernement suisse a formulé, dans sa note du
5 mai sur cette question, diverses considérations et réserves.

En ce qui concerne celles de ces observations qui sont
relatives aux zones franches de la Haute-Savoie et du
Pays de Gex, le Gouvernement français a l’honneur de
faire remarquer que la stipulation qui fait l’objet du der-
nier alinéa de l’article 435 est d’une telle clarté qu'aucun
doute ne saurait être émis sur sa portée, spécialement en
ce qui concerne le désintéressement qu’elle implique désor-
mais à l'égard de cette question de la part des Puissances
autres que la France et la Suisse.

En ce qui le concerne, le Gouvernement de la République,
soucieux de veiller sur les intérêts des territoires français
dont il s’agit et s'inspirant à cet égard de leur situation
particulière, ne perd pas de vue l'utilité de leur assurer
un régime douanier approprié, et de régler d’une façon
répondant mieux aux circonstances actuelles les modalités
des échanges entre ces territoires et les territoires suisses
voisins, en tenant compte des intérêts réciproques.

Il va de soi que cela ne saurait en rien porter atteinte
au droit de la France d'établir dans cette région sa ligne
douanière à sa frontière politique, ainsi qu'il est fait sur
les autres parties de ces limites territoriales et ainsi que la
Suisse l’a-fait elle-même depuis longtemps sur ses propres
limites dans cette région.

Le Gouvernement de la République prend trés volon-

‘tiers acte à ce propos des dispositions amicales dans les-

quelles le Gouvernement suisse se déclare prêt à examiner
toutes les propositions françaises faites en vue de l’arrange-
ment à substituer au régime actuel desdites zones franches
et que le Gouvernement français entend formuler dans le
même esprit amical.

D'autre part, le Gouvernement de la République ne
doute pas que le maintien provisoire du régime de 1815,
relatif aux zones franches, visé par cet alinéa de la note
IZ ZONES FRANCHES. — ORDONNANCE DU I9 AOUT 1929

de la Légation de Suisse du 5 mai, et qui a évidemment
pour motif de ménager le passage du régime actuel au
régime conventionnel, ne constituera en aucune façon une
cause de retard à l’établissement du nouvel état de choses
reconnu nécessaire par les deux Gouvernements. La méme
observation s’applique à la ratification par les Chambres
fédérales prévue à l’alinéa a) du primo de la note suisse
du 5 mai, sous la rubrique « Zone neutralisée de la Haute-
Savoie » »;

Considérant que, dans la phase actuelle de la procédure,
la Cour est simplement priée d’impartir aux deux Parties un
délai convenable pour régler entre elles un « nouveau régime »
des zones franches de la Haute-Savoie et du Pays de Gex;
que ce délai doit être imparti « dès la fin » du « délibéré »
de la Cour sur la question formulée à l’article premier, alinéa
premier, du compromis, « et avant tout arrêt »; qu’il ne lui
appartiendra qu’éventuellement et ultérieurement « de pro-
noncer sa décision sur » ladite question par un « arrêt rendu
conformément à l’article 58 du Statut »; mais « qu’il ne sera
pas fait d’objection » de la part des Parties à ce que leurs
agents « reçoivent de la Cour, à titre officieux, toutes indi-
cations utiles sur le résultat du délibéré » concernant ladite
question ;

Considérant que les termes et l'esprit de son Statut, tels
qu'ils apparaissent notamment dans ses articles 54, alinéa 3,
et 58, ne permettent pas à la Cour de communiquer « à
titre officieux » aux représentants de deux Parties en cause
« le résultat du délibéré » sur une question à elle soumise
pour décision ; que, contrairement à ce qui est permis pour le
Règlement (article 32), il ne Jui appartient pas, sur la pro-
position des Parties, de déroger aux dispositions du Statut ;

Considérant, d’autre part, que, d’après le préambule du
compromis du 30 octobre 1924, il y a lieu de penser que le
fait que l'accord entre les Parties prévu par l'article 435,
alinéa 2, du Traité de Versailles, n’a jusqu'ici pas pu être
réalisé est dû à ce qu’elles « n’ont pas pu s'entendre au sujet
de l'interprétation à donner » audit article avec ses annexes ;
que, dès lors, il serait oiseux d’impartir aux Parties un délai
pour arriver à cet accord, si la Cour ne leur indiquait, en
même temps ou au préalable, quelle est, de son avis, la
I3 ZONES FRANCHES, — ORDONNANCE DU 19 AOUT 1929

bonne interprétation desdits textes entre la France et la
Suisse ;

Considérant que le réglement judiciaire des conflits inter-
nationaux, en vue duquel la Cour est instituée, n’est qu’un
succédané au règlement direct et amiable de ces conflits
entre les Parties; que, dès lors, il appartient à la Cour de
faciliter, dans toute la mesure compatible avec son Statut,
pareil règlement direct et amiable ;

Considérant que la Cour doit, en tout état de cause, confor-

N

mément à l'article 48 du Statut, fixer par voie d’ordonnance
le délai prévu à l'article premier, alinéa 2, du compromis;
que, à la différence des arrêts visés par l’article 58 du Statut,
auquel se réfère l’article 2, alinéa premier, du compromis,
les ordonnances rendues par la Cour, bien qu’étant, en règle
générale, lues en audience publique, les agents dûment pré-
venus, ne décident pas avec force « obligatoire » (article 59
du Statut) et avec effet « définitif » (article 60 du Statut) le
différend que les Parties ont porté devant la Cour;

Considérant que, dans le doute, les clauses d’un compromis
par lequel la Cour est saisie d’un différend doivent, si cela
n’est pas faire violence à leurs termes, étre interprétées d’une
manière permettant à ces clauses de déployer leurs effets
utiles ;

Considérant qu’il est possible, sans porter atteinte aux dispo-
sitions du Statut, de donner suite essentiellement à la volonté
commune des Parties telle qu'elle est exprimée dans le
compromis, en indiquant dans l'exposé des motifs de l'or-
donnance impartissant aux Parties le délai prévu à l’article
premier, alinéa 2, du compromis, le résultat du délibéré de la
Cour sur la question formulée à l’article premier, alinéa pre-
mier, dudit acte; ;

Qu'il importe néanmoins d'établir clairement que les com-
promis par lesquels la Cour est saisie de différends inter-
nationaux devraient désormais être rédigés en tenant exacte-
ment compte des formes dans lesquelles il appartient à la
Cour de manifester son opinion selon les termes mêmes des
actes constitutionnels qui régissent son activité et de telle. sorte
que la Cour puisse connaître naturellement de ces différends
sans recourir, comme dans le cas actuel, à une construction
qui doit être considérée comme strictement exceptionnelle,
I4 ZONES FRANCHES. — ORDONNANCE DU Ig AOÛT 1929
Rend l'ordonnance suivante:

Sur les preuves :

Considérant que, lors de sa plaidoirie du 13 juillet, l'agent
du Gouvernement suisse a déposé un volume intitulé: Publ-
cations des Comités suisses en faveur du maintien des zones
franches de ISIr5 et 1816, et que, dans sa réplique du
Ig juillet, l’agent du Gouvernement français a prié la Cour, à
titre principal, d’écarter purement et simplement du débat
ladite publication ; .

Que, dans sa réplique du 22 juillet, l'agent du Gouvernemen
suisse a déclaré s’en remettre à la décision de la Cour à
cet égard ;

Considérant qu'aux termes de l’article 52 de son Statut,
« après avoir reçu les preuves et témoignages dans les délais
déterminés par elle, la Cour peut écarter toutes dépositions
ou documents nouveaux qu’une des Parties voudrait lui pré-
senter sans l’assentiment de l’autre » ;

Considérant que les extraits dudit volume dont l'agent du
Gouvernement suisse a donné lecture au cours des débats
oraux ne sont pas nécessaires, dans le stade actuel de la
procédure, pour permettre à la Cour de former son opinion

sur la question à elle soumise par l’article premier, alinéa
premier, du compromis ;

Sur la mission de la Cour:

Considérant qu'aux termes de l’article premier, alinéa pre-
mier, du compromis, il appartient à la Cour de dire si, entre
la France et la Suisse, l’article 435, alinéa 2, du Traité de
Versailles, avec ses annexes, a abrogé ou a pour but de faire
abroger les stipulations du Protocole des Conférences de Paris
du 3 novembre 1815, du Traité de Paris du 20 novembre
1815, du Traité de Turin du 16 mars 1816 et du Manifeste
de la Cour des. Comptes de Sardaigne du 9 septembre 1829,
relatives à la structure douanière et économique des zones
franches de la Haute-Savoie et du Pays de Gex, en tenant
compte de tous faits antérieurs au Traité de* Versailles ;

Considérant que l’incidente « entre la France et la Suisse »
a pour. effet de limiter la mission de la Cour a déterminer
uniquement les droits et obligations réciproques découlant,
I5 ZONES FRANCHES. — ORDONNANCE DU IQ AOUT 1929

pour ces deux pays, en ce qui concerne le régirne des zones
franches, de l'article 435, alinéa 2, du Traité de Versailles,

avec ses annexes, à l'exclusion des relations juridiques qu’a
fait naître ce texte entre les signataires dudit Traité ;

Considérant que, eu égard notamment au but du compromis,
tel que ce but ressort de son préambule lorsqu'il constate
que les Parties n’ont pas pu s'entendre au sujet de l’inter-
prétation à donner à l’article 435, alinéa 2, avec ses annexes,
du Traité de Versailles; eu égard au fait que la véritable
divergence qui a fait échouer l'entente entre les Parties a
porté sur la question de savoir si le régime des zones pouvait
être aboli sans le consentement de la Suisse ; et eu égard au
fait qu’il ne saurait, dans la règle, être imposé à la Cour de
choisir entre des interprétations déterminées d'avance et dont
il se pourrait qu'aucune ne correspondit à l'opinion qu’elle
se serait formée, la Cour a toute latitude de donner. à larti-
cle 435, alinéa 2, avec ses annexes, du Traité de Versailles, une
interprétation compléte au double point de vue de savoir
s’il a abrogé les stipulations anciennes dont il s’agit ou s’il a
pour but de les faire abroger; que, dès lors, si elle ‘arrive
à la conclusion que l’article, avec ses annexes, n'a pas abrogé
les anciennes stipulations relatives aux zones franches, elle
n’est pas contrainte de dire qu’il a pour but de les faire
abroger, mais peut, au contraire, dire aussi bien que tel
n'est pas le but de l’article, avec ses annexes;

Considérant que, compte étant tenu des indications fournies
par le préambule du compromis ainsi que par Vhistoire des
négociations qui ont eu lieu entre les Parties en vue d’arriver
a l’accord prévu par l’article 435, alinéa 2, et dont il a été
fait état devant la Cour, la mission de celle-ci, en répondant
à la question de savoir si ledit article, avec. ses annexes, a
pour but de faire abroger les anciennes stipulations relatives
aux zones franches, est de dire si oui ou non la Suisse est
obligée d’accepter comme base des négociations futures visées
par l’article premier, alinéa 2, du compromis, l’abrogation du
régime des zones franches, c’est-à-dire, notamment, le trans-
fert de la ligne douanière française dans ces territoires à la
frontière politique ; qu’il est, en effet, évident que si la France
16 ZONES FRANCHES, — ORDONNANCE DU Ig AOÛT 1929

et la Suisse arrivent à conclure Vaccord prévu par ledit
article et par l’article 2, alinéa premier, du compromis, cet
accord aura pour effet d’abroger, en la forme, les anciennes
stipulations, quel que soit, par ailleurs, son contenu; que,
-dés lors, si, afin de répondre 4 la question a elle posée, la
Cour ne regardait pas l’expression « a pour but de faire abro-
ger » comme signifiant « a pour but de faire obligatoirement
- abroger », sa réponse n’éliminerait pas les difficultés essentiel-
les qui ont fait échouer jusqu'à présent les négociations entre

la France et la Suisse et qui les ont déterminées à saisir
la Cour;

Sur les questions posées :

Considérant que c’est en remplissant la mission à elle confiée,
telle qu’elle résulte des considérations ci-dessus, que la Cour
doit tenir compte de tous faits antérieurs au Traité de Versail-
les, notamment l'établissement des douanes fédérales en 1849,
et jugés pertinents par elle;

Considérant que l’ensemble desdits faits offre pour la ques-
tion soumise à la Cour une pertinence certaine en ce sens
qu'ils expliquent la conclusion tirée .par les Hautes Parties
contractantes du Traité de Versailles de leur déclaration sui-
vant laquelle «les stipulations des traités de 1815 et des
autres actes complémentaires relatifs aux zones franches de
la Haute-Savoie et du Pays de Gex ne correspondent plus
aux circonstances actuelles », à savoir « qu'il appartient à la
France et à la Suisse de régler entre elles, d’un commun
accord, le régime de ces territoires, dans les conditions jugées
opportunes par les deux pays »; que toute l'étude ultérieure
de la question par la Cour a eu lieu en partant de cette
considération ;

Considérant que le texte même de l’article 435, alinéa 2,
du Traité de Versailles ne tire de la constatation de la non-
conformité des stipulations anciennes avec les circonstances
actuelles aucune autre conclusion que celle relative à la faculté
pour la France et la Suisse de régler entre elles le régime des
zones franches, conclusion qui équivaut, de la part des Hautes
Parties contractantes autres que la France, à une déclara-
tion de désintéressement à l’égard dudit régime ; que, notamment,
17 ZONES FRANCHES. — ORDONNANCE DU IQ AOÛT 1929

ce texte ne tire pas la conclusion que la conséquence néces-
saire de cette non-conformité soit l’abrogation des anciennes
stipulations relatives aux zones franches ;

Considérant que, d’ailleurs, dans l’article 435, alinéa pre-
mier, du Traité de Versailles, les Hautes Parties contractantes,
après avoir constaté que les « stipulations des traités [de
1815] et conventions, déclarations et autres actes complémen-
taires relatifs à la zone neutralisée de la Savoie .... ne corres-
pondent plus aux circonstances actuelles », déclarent « en

conséquence » prendre « acte de l'accord intervenu entre le

Gouvernement français et le Gouvernement suisse pour l’abro-
gation des stipulations relatives à cette zone », en ajoutant _
que ces stipulations « sont et demeurent abrogées » ;

Que l'expression « ne correspondent plus aux circonstances
actuelles », lorsqu'elle apparaît dans l’alinéa premier de lar-
ticle, constitue la base d’un acquiescement de la part des
Hautes Parties contractantes à un accord déjà intervenu entre
la France et la Suisse et abrogeant la zone neutre; que, lors-
qu’elle apparaît dans l'alinéa 2 du même article, elle constitue
également la base d’une déclaration par laquelle les Hautes
Parties contractantes donnent leur acquiescement à un accord
— en l'espèce un accord futur — entre la France et la Suisse;

Que, dès lors — et quelle que puisse être sa signification
dans d’autres contextes —, il n’y a pas lieu de regarder l’ex-
pression « ne correspondent plus aux circonstances actuelles »
comme comportant 1pso facto, dans le deuxième alinéa de

, l'article, l’abrogation des zones franches, puisqu'elle n’a pas,

dans l’alinéa premier, le sens de comporter automatiquement
l’abrogation de la zone neutre ;

Considérant qu’en tout état de cause l’article 435 du Traité
de Versailles n’est opposable à la Suisse, qui n’est pas partie
à ce Traité, que dans la mesure où elle l’a elle-même accepté ;
que cette mesure est déterminée par la note du Conseil fédéral

‘suisse du 5 mai 1919, dont un extrait constitue l’annexe I

audit article; que c’est par cet acte, et par cet acte seul, que
le Gouvernement suisse a déclaré « acquiescer » à « la disposi-

tion de l’article 435 », à savoir « sous les considérations et
réserves » qui se trouvent énoncées dans ladite note ;
18 ZONES FRANCHES. — ORDONNANCE DU Ig. AOÛT 1929

Que, parmi lesdites considérations et réserves, il est dit, entre
autres, que « le Conseil fédéral ne voudrait pas .... que de
son adhésion à cette rédaction [sci/: article 435, alinéa 2, du
Traité de Versailles] il pit être conclu qu’il se rallierait à la
suppression d’une institution .... qui a fait ses preuves », à
savoir, le régime des zones franches ;

Que, dès lors, ledit article, à supposer qu’il fût possible de
Vinterpréter comme comportant l’abrogation dudit régime, ne
pourrait déployer ses effets entre la France et la Suisse que
si le consentement de la Suisse n'était point nécessaire pour
cette abrogation ;

Considérant que la Cour ne peut attacher de valeur décisive
aux arguments en sens contraire que l’on a cherché à tirer
d’autres passages de ladite note du Conseil fédéral ainsi que de
l’ensemble de la note française du 18 mai 1919 qui constitue
Vannexe II à l’article 435 du Traité de Versailles ;

Qu'en effet, pour ce qui est de cette dernière note, la Cour
— qui, tout en ayant pour mission d'interpréter ledit article
avec ses annexes, n'en reste pas moins libre d'apprécier l’impor-
tance qu'il convient, à ce point de vue, d'attribuer à chacune
des annexes — ne saurait lui reconnaître une valeur interpré-
tative, vu notamment le fait qu’elle ne saurait en aucun cas
affecter les modalités de l’acquiescement du Conseil fédéral à
l’article dont il s’agit, acquiescement qui constitue un acte
unilatéral de la Suisse; ~~

Considérant, pour ce qui touche a la possibilité d’abroger le
régime des zones franches sans le consentement de la Suisse,
que, d’une manière générale, les termes mêmes de l’arti-
cle 435, alinéa 2, sembleraient présupposer l’existence d’un droit
découlant, pour la Suisse, des stipulations anciennes; que,
dans le même ordre d'idées, le consentement de la Suisse a
été effectivement demandé: enfin, que les Hautes Parties
contractantes ont inséré, à la suite de l’article 435, la note
suisse du 5 mai 1910, laquelle, de l'avis de la Cour, est
entièrement fondée sur l'existence d’un tel droit pour: la
Suisse ;

Considérant, en ce qui concerne particulièrement la zone
sarde, que la Suisse, en sa qualité de Partie au Traité signé
19 ZONES FRANCHES. — ORDONNANCE DU Ig AOÛT 1929

/ à Turin le 16 mars 1816, a acquis un droit contractuel au
recul de la ligne douanière dans cette région;

Considérant, en ce qui concerne particulièrement la zone
de Saint-Gingolph, que, la Cour étant d'avis que le Traité
de Turin du 16 mars 1816 n’a pas été abrogé, il en est de
même du Manifeste de la Royale Chambre des Comptes de
Sardaigne du g septembre 1829, la question touchant la
nature juridique de cet acte étant, par ailleurs, réservée ;

Considérant, en ce qui concerne particulièrement la zone
de Gex, que tant l’article 435, alinéa 2, du Traité de Ver-

' sailles que le compromis traitent cette zone de la même
maniére exactement que les zones de la Haute-Savoie; et que
. ladite zone fait partie d’un règlement territorial en faveur de
la Suisse, règlement qui, envisagé dans la « Déclaration des
Puissances rassemblées au Congrès de Vienne au sujet de la
Suisse » du 20 mars 1815, à laquelle la Suisse a accédé par
acte de la Diète de la Confédération helvétique en date du
27 mai I815, a trouvé une nouvelle expression dans le Pro-
tocole signé le 3 novembre 1815 à Paris (Protocole cité dans
le compromis et qui mentionne expressément le recul des
lignes douanières françaises « des frontières suisses du côté du
Jura ») et a reçu sa forme définitive dans l’article premier du
/ Traité de paix, signé à Paris le 20 novembre 1815, article
_ dont le préambule et le paragraphe 3 sont ainsi conçus:

« Les frontières de la France seront telles qu'elles
étaient en 1790, sauf les modifications de part et d’autre
qui se trouvent indiquées dans l’article présent.

3. Pour établir une communication directe entre le
/ canton de Genève et la Suisse, la partie du pays de Gex,
bornée à l’est par le lac Léman, au midi par le terri-
toire du canton de Genève, au nord par celui du canton
de Vaud, à l’ouest par le cours de la Versoix et par
une ligne qui renferme les communes de Collex-Bussy et
Meyrin, en laissant la commune de Fernex à la France,
/ sera cédée à la Confédération helvétique pour être réunie
au canton de Genève. La ligne des douanes françaises
sera placée à l’ouest du Jura, de manière que tout le
pays de Gex se trouve hors de cette ligne »;
20 ZONES FRANCHES. — ORDONNANCE DU 19 AOÛT 1929

Que ledit Protocole du 3 novembre 1815 a été formellement
transmis à la Suisse par les Puissances signataires de la
Déclaration de Vienne du 20 mars 1815 avec une Déclaration
du 20 novembre. 1815, faite à la suite de Vacte d’accession
du 27 mai 1815 de la Diète helvétique à ladite Déclaration du
20 mars r8I5;

Que l’ensemble de ces actes, ainsi que les circonstances dans
lesquelles ils ont été faits, établissent, de l’avis de la Cour,
que l'intention qu’avaient les Puissances, en même temps
qu'elles « arrondissaient » le territoire genevois et assuraient
l'accès direct du canton de Genève au reste de la Suisse,
était de créer en faveur de la Suisse un droit, dont elle
pourrait se prévaloir, au recul de la ligne douanière française
de la frontière politique du Pays de Gex, c’est-à-dire à la
zone franche de Gex; |

Considérant que la Cour, arrivée à cette conclusion sur la
base d’un simple examen de la situation de fait relative au
cas d’espèce, n’a pas besoin de se prononcer sur la mesure
dans laquelle le droit international connaîtrait éventuellement
la « stipulation pour autrui »;

Considérant que, si l’article 435, alinéa 2, du Traité de Versailles,
avec ses annexes, n’a pas, entre la France et la Suisse, abrogé
les stipulations anciennes relatives aux zones franches, il n’a
pas non plus pour but de les faire abroger ; qu’en effet, les
Hautes Parties contractantes n’ayant, dans l’article 435, alinéa 2,
du Traité de Versailles, tiré de leur constatation relative à la
non-conformité des stipulations anciennes concernant les zones
franches avec les circonstances actuelles d’autre conséquence
que la faculté pour la France et la Suisse de régler entre
elles, d’un commun accord, le régime de ces territoires dans
les conditions jugées opportunes par les deux pays, sans pré-
juger par ailleurs de quelque manière que ce soit du contenu
de cet accord qui, dès lors, pourra ou non, suivant la com-
mune volonté des Parties, comporter l’abrogation du régime
des zones franches; et la Suisse ayant, dans sa note du
5 mai 1910, annexée audit article, fait une réserve expresse
contre la suppression future (« se rallierait ») du régime
des zones franches résultant des anciennes stipulations a
leur sujet, il ne saurait être admis qu'entre la France et la
Suisse ledit article, avec ses annexes, ait pour but de faire
2I ZONES FRANCHES, — ORDONNANCE DU 19 AOÛT 1929

obligatoirement abroger lesdites stipulations, obligeant ainsi la |
© Suisse à accepter comme seule base possible de l'accord futur
entre elle et la France Vabrogation du régime des zones

franches ;

~ Que cette manière de voir ne se trouve nullement infirmée
à raison des faits antérieurs au Traité de Versailles; qu’elle

est, au contraire, corroborée par les faits relatifs à l'élabo-
ration de l’article 435 du Traité de Versailles et dont il a
été fait état devant la Cour;

Sur le délai à impartir:

Considérant que, dans les circonstances de la cause, un
délai d'environ neuf mois semble suffisant pour permettre aux
Parties de trouver les bases d’un accord qu’elles ont elles-
mêmes à plusieurs reprises reconnu comme infiniment souhai-
table ; |

La Cour

1) écarte des débats en l'affaire, dans sa phase actuelle, les
Publications des Comités suisses en faveur du maintien des
zones franches de ISI5 et IS8I6, déposées à l'audience du
13 juillet 1920 par.l’agent du Gouvernement suisse ;

2) impartit au Gouvernement de la République française et
au Gouvernement de la Confédération suisse un délai expirant
le xe’ mai 1930 pour régler entre eux, dans les conditions
qu'ils jugeront opportunes, le « nouveau régime » des terri-
toires visés à l’article 435, alinéa 2, du Traité de Versailles.

Fait en français et en anglais, le texte français faisant foi,
au Palais de la Paix, à La Haye, le dix-neuf août mil neuf
cent vingt-neuf, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis
22 ZONES FRANCHES, — ORDONNANCE DU 19 AOÛT 1929

respectivement aux agents du Gouvernement de la République
française et du Gouvernement fédéral suisse. |

Le Président de la Cour:
(Signé) D. ANZILOTTI.

Le Greffier de la Cour:
| (Signé) À. HAMMARSKJÜLD.

MM. Nyholm, juge, Negulesco, juge suppléant, et Dreyfus,
juge ad hoc, tout en se ralliant au dispositif de la présente
ordonnance, déclarent ne pas être d'accord sur les motifs
dans la mesure où ils l'ont indiqué eux-mêmes en formulant
leurs opinions individuelles ci-après exposées.

M. Pessôa, juge, tout en se ralliant à la présente ordon-
nance, déclare y joindre les explications qui suivent.

(Paraphé) D. A.

(Paraphé) À. H.
